Citation Nr: 0830028	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  98-10 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed as an anxiety disorder, an 
adjustment disorder, dysthymia, depression and post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
December 1965 and form January 1991 to June 1991.  

This appeal arises from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The Board of Veterans' Appeals (Board) in a March 2000 
decision and remand adjudicated all the veteran's other 
claims.  


FINDINGS OF FACT

1.  Service medical records document that the veteran had 
symptoms of shortness of breath, chest pain, tachycardia, 
anxiety and depression in service.  

2.  In service, an anxiety disorder and an adjustment 
disorder were diagnosed.  

3.  Post service VA records include diagnoses of dysthymia 
and PTSD.  

4.  The veteran has testified he has continuously had 
psychiatric symptoms since his service in the Persian Gulf 
War.  




CONCLUSION OF LAW

An acquired psychiatric disorder, variously diagnosed as an 
anxiety disorder, an adjustment disorder, depression, 
dysthymia and PTSD, was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the decision below grants the benefit sought, there is no 
necessity to discuss whether VA has met it duties to notify 
and assist the veteran with his claim.  

Service Connection

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that disease or 
injury resulting in current disability was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

After thoroughly reviewing the claims folder, the Board 
concludes the veteran began to have psychiatric symptoms in 
service in 1991, and has continued to experience those 
symptoms since his separation from the service.  His symptoms 
have been attributed to several different psychiatric 
diagnoses.  The Board has rephrased the issue on the title 
page to more accurately reflect the issue raised by the 
record.  

Here, the pivotal factor is that the symptoms first noted in 
service have become chronic.  It is immaterial whether the 
veteran's psychiatric symptoms represent PTSD or an anxiety 
disorder, or dysthymia.  The pertinent fact is that the 
veteran has a current psychiatric disorder which began or was 
acquired in service.  

Service medical records demonstrate beginning in February 
1991 the veteran requested treatment while in the Persian 
Gulf for symptoms such as shortness of breath, numbness in 
his arm, chest pain and a rapid heart rate.  The veteran was 
admitted for observation and evaluation of those symptoms.  
After evaluating the veteran it was determined his symptoms 
were the result of anxiety.  An Inpatient Treatment Cover 
Sheet reveals an anxiety disorder was diagnosed.  In June 
1991, the veteran was seen in psychiatric services and an 
adjustment disorder with mixed emotional features was 
recorded.  On his June 1991 separation examination it was 
noted the veteran had been under observation for anxiety.  On 
his Report of Medical History at service separation, the 
veteran checked having a history of frequent trouble 
sleeping, depression and excessive worry, loss of memory, and 
nervous trouble.  On his Southwest Asia 
Demobilization/Redeployment Medical Evaluation the veteran 
checked yes to having had nightmares and trouble sleeping, 
and having recurring thoughts about his experiences during 
Desert Storm/Desert Shield.  

VA records in the claims folder reveal the veteran has been 
treated for his symptoms of anxiety and depression.  VA 
examination in November 1997 resulted in diagnosis of 
dysthymia.  His symptoms have been variously diagnosed as 
depression and PTSD in VA outpatient treatment records.  His 
recent VA treatment records note the veteran is receiving 
treatment for PTSD.  

Because the service medical records document the veteran's 
psychiatric symptoms began in service, the Board considers it 
unnecessary at this juncture to confirm whether the veteran 
was exposed to a specific stressful event in service.  
Although various diagnoses have been assigned to account for 
the veteran's symptoms, the fact remains their onset occurred 
in service and since the criteria VA employs for rating the 
impairment from the psychiatric symptoms contemplates all 
psychiatric disorders, [other than eating disorders not 
relevant here], the precise label attached to the symptoms is 
of little import. 

Thus, the Board finds the evidence supports the grant of 
service connection for an acquired psychiatric disorder, 
variously diagnosed as an anxiety disorder, an adjustment 
disorder, depression, dysthymia and post-traumatic stress 
disorder.




ORDER

Service connection for a acquired psychiatric disorder, 
variously diagnosed as an anxiety disorder, an adjustment 
disorder, depression, dysthymia and post-traumatic stress 
disorder, is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


